DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 19 January 2021.  Applicant’s amendment on 19 January 2021 amended Claims 1 and 18.  Currently Claims 1-13 and 18-33 are pending and have been examined.  Claims 14-17 has been previously withdrawn.  

Response to Arguments

Applicant's arguments filed 19 January 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupont et al. (U.S. Patent Publication 2012/0137367 A1) (hereafter Dupont).

	Referring to Claim 12, Dupont teaches a computer-implemented method for creating a signature file comprising:

providing a multiplicity of customer journeys, wherein each customer journey has been determined to have an anomalous outcome (see; par. [0167], par. [0185], and par. [1375] of Dupont teaches providing multiple customer activity information to determine an anomalous outcome).

creating an ESI (event sequence index) corresponding to each said customer journey (see; par. [0137], par. [0185], and par. [1375] of Dupont teaches creating a customer activity file that collects the sequence of interaction of a customer).

determining a portion of each said ESI determined to be predictive of said anomalous outcome (see; par. [0137], par. [0185], and par. [1375] of Dupont teaches determining a predicted outcome based on the sequence of a customer activity determine a anomalous outcome).

extracting said portion as a signature (see; par. [0016], par. [0167], par. [0185], and par. [1375] of Dupont teaches collecting information from a signature file).

labeling said ESI with said signature and storing said signature in said signature file (see; par. [0175], par. [0185], and par. [0190] of Dupont teaches extracting and identifying a customer journey using data including data from a signature file and saving the results by updating the signature file).


	Referring to Claim 13, see discussion of claim 12 above, while Dupont teaches the method above, Dupont further discloses a method having the limitations of, 

said portion represents the most common set of journey steps found by either statistical or causal analysis to lead to said anomalous outcome (see; par. [0243] of Dupont teaches a portion that is identified as the most common a customer journey modeling the data to find an anomalous outcome).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al. (U.S. Patent Publication 2015/0350440 A1) (hereafter Steiner) in view of BOBAK et al. (U.S. Patent Publication 2009/0171704 A1) (hereafter Bobak) in further view of Fairweather (U.S. Patent Publication 2007/0112714 A1).

	Referring to Claim 1, Steiner teaches a computer-implemented method, comprising:

receiving, by an organization, an engagement from a customer to generate a current customer experience session (see; par. [0016], and par. [0022] of Steiner teaches receiving from a contact center computer that provides the history of a contact details with a customer that provides customer experiences over time (i.e. ongoing, up to date or current)).

creating, by a computing system operating in a data repository, a unique customer-experience data file capable of storing, in a cumulative and sequential fashion, time-stamped data-points representing all events occurring during said ongoing current customer experience session and including a most recent event (see; par. [0016] and par. [0022] of Steiner teaches creating using a computer storing information regarding the customer experience in a database consisting of nodes that have properties and relationships and stored in time related manner for future use).

creating, by the computer system, a customer journey file (CJF), the CJF including a current version of the customer experience data file further organized into a customer journey indexed by specified channels of interaction by the customer with the organization (see; par. [0016], par. [0022], par. [0049], and par. [0102] of Steiner teaches creating an entry in a database with regards to history of all contact (i.e. customer journey file) and is stored in nodes in a graph an includes is stored in different forms information experiments, consumables, lifespan and orders related to the organization).

Steiner does not explicitly disclose the following limitations, however,

Bobak teaches creating, by the computer system, an event sequence index (ESI) by organizing the CJF into a time-stamped ordered chain representing the events occurring during said current customer experience session (see; abstract of Bobak which discloses the correlating of events that occur by obtaining information relating to those events (i.e. journey) where this information can be dynamically adjusted based on states (i.e. event sequence) taking into account time intervals (i.e. time stamped order), and par. [0446] where the time intervals are a timing framework, and the data par. [0190]-[0192] records the segments into templates that can be used for future pattern matching (further shows recording of event sequences)), and
representing the event sequence index (ESI) as a linked directed graph (see; Figure 5B of Bobak discloses an example of a linked graph that depicts events that take place as part of a recovery process, further more par. [0190]-[0192] provide pattern resources that can be depicted as par. [0529] a directed graph), and 
storing a current state of said ESI as a linked directed graph in non-transitory memory by the computer system for application of a recursive pattern-matching process employing (see; par. [0326]-[0327] of Bobak discloses identifying and saving the current state in 
applying, by the computer system, the pattern-matching process to the ordered chain of events in the current state of the ESI (see; par. [0190]-[0192] of Bobak discloses applying pattern matching to the resources, [0446] where the time intervals are a timing framework that make up an event sequence, and the data par. [0190]-[0192] records the segments into templates that can be used for future pattern matching (further shows recording of event sequences) in order to provide recommendations for the customer), and
in response to a determination that a pattern match is found, causing, by the computer system during the current customer experience session, a pre-determined action to be performed (see; par. [0190]-[0192] of Bobak teaches through the use of pattern matching criteria, par. [0039] determining appropriate action, evaluated by existing policy with current transactions), and
if the computer system determines that no pattern match is found, continuing the current customer experience session by adding an event (see; par. [0190]-[0192] of Bobak teaches determining if a pattern match occurs, par. [0130] using a pattern matching environment, par. [0134] and if no pattern is found create a new containment region used to reflect the scope and impact including resources and state information (i.e. adding new events)), and
updating, by the computer system, the ESI to a new current state and repeating from the point of applying the pattern-matching process until either a pattern match is found or the additional event is a disengagement by the customer or the organization ; par. [0190]-[0192] of Bobak teaches determining if a pattern match occurs, par. [0130] using a pattern matching environment, par. [0134] and if no pattern is found create a new containment region used to reflect the scope and impact including resources and state information (i.e. adding new events), this information par. [0431] can then be used to identify and update the current state), where additionally par. [0393]-[0394] observations are completed regarding the customer journey and the end is identified).



Steiner discloses uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected.  However, Steiner fails to disclose that creating, by the computer system, an event sequence index (ESI) by organizing the CJF into a time-stamped ordered chain representing the events occurring during said current customer experience session, representing the event sequence index (ESI) as a linked directed graph, storing a current state of said ESI as a linked directed graph in non-transitory memory by the computer system for application of a recursive pattern-matching process employing, applying, by the computer system, the pattern-matching process to the ordered chain of events in the current state of the ESI, in response to a determination that a pattern match is found, causing, by the computer system during the current customer experience session, a pre-determined action to be performed, if the computer system determines that no pattern match is found, continuing the current customer experience session by adding an event, and updating, by the computer system, the ESI to a new current state and repeating from the point of applying the pattern-matching process until either a pattern match is found or the additional event is a disengagement by the customer or the organization.

Bobak discloses that creating, by the computer system, an event sequence index (ESI) by organizing the CJF into a time-stamped ordered chain representing the events occurring during said current customer experience session, representing the event sequence index (ESI) as a linked 

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner that creating, by the computer system, an event sequence index (ESI) by organizing the CJF into a time-stamped ordered chain representing the events occurring during said current customer experience session, representing the event sequence index (ESI) as a linked directed graph, storing a current state of said ESI as a linked directed graph in non-transitory memory by the computer system for application of a recursive pattern-matching process employing, applying, by the computer system, the pattern-matching process to the ordered chain of events in the current state of the ESI, in response to a determination that a pattern match is found, causing, by the computer system during the current customer experience session, a pre-determined action to be performed, if the computer system determines that no pattern match is found, continuing the current customer experience session by adding an event, and updating, by the computer system, the ESI to a new current state and repeating from the point of applying the pattern-matching process until either a pattern match is found or the additional event is a disengagement by the customer or the organization as taught by Bobak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner and Bobak teach the collecting of user data in preparation for use in the future to provide better future interactions and they do not contradict or diminish the other alone or when combined.

Steiner in view of Bobak does not explicitly disclose the following limitation, however,

Fairweather teaches DQL (Distributed Query Language) (see; par. [0003], and par. [0130] of Fairweather teaches the management of knowledge in the form of DQL (Distributed Query Language).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Steiner and Bobak discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner and Bobak fails to disclose DQL (Distributed Query Language).

Fairweather discloses DQL (Distributed Query Language).




	Referring to Claim 5, see discussion of claim 1 above, while Steiner in view of Bobak in further view of Fairweather teaches the method above, Steiner further discloses a method having the limitations of, 

event patterns in said ESI’s are expressed in a form of clauses and predicates that can enable the existence of a particular sought-after pattern to be determined by binary logic (see; par. [0050], par. [0063], par. [0110], and par. [0147] of Steiner teaches determining events that match based on the time based node model using computer logic to determine based on graphical analysis between nodes an richer version of a pattern or anti patterns between events).


	Referring to Claim 6, see discussion of claim 1 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner further discloses a method having the limitations of,

patterns include descriptions of ordered or unordered sequences of events between said customer and said organization occurring within a channel (see; par. [0096]-[0097] and par. [0102] of Steiner teaches based on the matching of data related to tasks and work .


Claims 2-4, 7, 9-11, 18-21, 23-27, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al. (U.S. Patent Publication 2015/0350440 A1) (hereafter Steiner) in view of BOBAK et al. (U.S. Patent Publication 2009/0171704 A1) (hereafter Bobak) in further view of Fairweather (U.S. Patent Publication 2007/0112714 A1) in further view Dupont et al. (U.S. Patent Publication 2012/0137367 A1) (hereafter Dupont).

	Referring to Claim 2, see discussion of claim 1 above, while Steiner in view of Bobak in further view of Fairweather teaches the method above, Steiner in view of Bobak does not explicitly disclose a method having the limitations of, however,

Fairweather teaches DQL (Distributed Query Language) (see; par. [0003], and par. [0130] of Fairweather teaches the management of knowledge in the form of DQL (Distributed Query Language).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, 

Steiner and Bobak discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner and Bobak fails to disclose DQL (Distributed Query Language).

Fairweather discloses DQL (Distributed Query Language).

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner and Bobak DQL (Distributed Query Language) as taught by Fairweather since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, and Fairweather teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.

Steiner in view of Bobak in further view of Fairweather does not explicitly disclose the following limitations, however,

Dupont teaches providing a signature file comprising a finite number of signatures expressed as linked directed graphs to which is applicable a pattern-matching process employing said, wherein said signatures are portions of ESIs corresponding to journeys having embedded patterns associated with known outcomes (see; par. [0016], par. [0155], and par. [1375] of Dupont teaches the organically save and identify information in the form of a 
then in a sequential manner, using a pattern-matching method, matching a selected portion of said ongoing ESI with each of said finite number of signatures in said signature file until either a match is found with a matching signature or all signatures are examined and no match is found (see; par. [0016], par. [0155], and par. [1219] of Dupont teaches matching data including related to time events that take place and have associated signature data, but also determine if there is no matching data), and
wherein if a match is found between said selected portion of said ESI and a matching signature, said match is recorded in a memory and said pre-determined action is taken (see; par. [0016], par. [0113], par. [0155], and par. [0517] of Dupont teaches if a match is made collecting information regarding data over recorded times including time frames which may trigger elements to perform actions (i.e. predetermined actions)), and
if no match is found, said customer journey is allowed to continue (see; par. [0016] and par. [1201] of Dupont teaches determining no match is found maintaining storing the pattern of events).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as 

Steiner, Bobak, and Fairweather discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, and Fairweather fails to teach providing a signature file comprising a finite number of signatures expressed as linked directed graphs to which is applicable a pattern-matching process employing said, wherein said signatures are portions of ESIs corresponding to journeys having embedded patterns associated with known outcomes, then in a sequential manner, using a pattern-matching method, matching a selected portion of said ongoing ESI with each of said finite number of signatures in said signature file until either a match is found with a matching signature or all signatures are examined and no match is found, wherein if a match is found between said selected portion of said ESI and a matching signature, said match is recorded in a memory and said pre-determined action is taken, and if no match is found, said customer journey is allowed to continue.

Dupont discloses providing a signature file comprising a finite number of signatures expressed as linked directed graphs to which is applicable a pattern-matching process employing said, wherein said signatures are portions of ESIs corresponding to journeys having embedded patterns associated with known outcomes, then in a sequential manner, using a pattern-matching method, matching a selected portion of said ongoing ESI with each of said finite number of signatures in said signature file until either a match is found with a matching signature or all signatures are examined and no match is found, wherein if a match is found between said selected portion of said ESI and a matching signature, said match is recorded in a memory and 

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, and Fairweather providing a signature file comprising a finite number of signatures expressed as linked directed graphs to which is applicable a pattern-matching process employing said, wherein said signatures are portions of ESIs corresponding to journeys having embedded patterns associated with known outcomes, then in a sequential manner, using a pattern-matching method, matching a selected portion of said ongoing ESI with each of said finite number of signatures in said signature file until either a match is found with a matching signature or all signatures are examined and no match is found, wherein if a match is found between said selected portion of said ESI and a matching signature, said match is recorded in a memory and said pre-determined action is taken, and if no match is found, said customer journey is allowed to continue as taught by Dupont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, and Dupont teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak does not explicitly disclose a method having the limitations of, however,

Fairweather teaches said pattern matching algorithm is a non-deterministic finite automaton using DQL (see; par. [0003], par. [0013], par. [0130], par. [0130], and par. [0130] of Fairweather teaches the management of knowledge in the form of DQL (Distributed Query Language which is also used for matching using non-deterministic finite automaton using the DQL).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Steiner and Bobak discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner and Bobak fails to disclose said pattern matching algorithm is a non-deterministic finite automaton using DQL.

Fairweather discloses said pattern matching algorithm is a non-deterministic finite automaton using DQL.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner and Bobak said pattern matching algorithm is a non-deterministic finite automaton using DQL as taught by Fairweather since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would 


	Referring to Claim 4, see discussion of claim 3 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak does not explicitly disclose a method having the limitations of, however,

Fairweather DQL is expressed in JSON (JavaScript Object Notation) (see; par. [0714] of Fairweather teaches DQL is expressed in JAVA).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner and Bobak DQL is expressed in JSON (JavaScript Object Notation) as taught by Fairweather since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, and Fairweather teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 2 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather does not explicitly disclose a method having the limitations of, however,

 Dupont teaches event patterns in said signatures are expressed in a form of clauses and predicates that can enable the existence of a particular sought-after pattern to be determined by binary logic (see; par. [0016], par. [0163], par. [0260], and par. [0516] of Dupont teaches matching patterns based on events linked to signatures in order to predict patterns using binary).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore 

Steiner, Bobak, and Fairweather discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, and Fairweather fails to teach event patterns in said signatures are expressed in a form of clauses and predicates that can enable the existence of a particular sought-after pattern to be determined by binary logic.

Dupont discloses event patterns in said signatures are expressed in a form of clauses and predicates that can enable the existence of a particular sought-after pattern to be determined by binary logic.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, and Fairweather event patterns in said signatures are expressed in a form of clauses and predicates that can enable the existence of a particular 


	Referring to Claim 9, see discussion of claim 2 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather does not explicitly disclose a method having the limitations of, however,

Dupont teaches said pre-determined action includes the storage of said current ESI and said matching signature together with a recommendation for future analysis (see; par. [0016], par. [0027], par. [0152], and par. [0194] of Dupont teaches actions that are taken include the logging of data (i.e. storage) including event data and providing suggestions linked to a signature file for future modeling).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in 

Steiner, Bobak, and Fairweather discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, and Fairweather fails to teach pre-determined action includes the storage of said current ESI and said matching signature together with a recommendation for future analysis.

Dupont discloses pre-determined action includes the storage of said current ESI and said matching signature together with a recommendation for future analysis.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, and Fairweather pre-determined action includes the storage of said current ESI and said matching signature together with a recommendation for future analysis as taught by Dupont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, and Dupont teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 10, see discussion of claim 2 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather does not explicitly disclose a method having the limitations of, however,

Dupont teaches said pre-determined action is determined by the predictive nature of the matching signatures and said response is made during the progress of the customer experience (see; par. [0016], par. [0022], par. [0027], and par. [0055] of Dupont teaches a actions that are triggered which are determined by predicted using signature file data an user interaction with the program).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. .   Additionally, Dupont provides the collecting of data of interactions between parties in order to provide better future determine behavior in order to future situations better and utilizes graphical analysis features and as it is comparable in certain respects to Steiner, Bobak, and Fairweather which uses collects interaction data and stores in a time sequenced graphical construct to better 

Steiner, Bobak, and Fairweather discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, and Fairweather fails to teach said pre-determined action is determined by the predictive nature of the matching signatures and said response is made during the progress of the customer experience.

Dupont discloses said pre-determined action is determined by the predictive nature of the matching signatures and said response is made during the progress of the customer experience.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, and Fairweather said pre-determined action is determined by the predictive nature of the matching signatures and said response is made during the progress of the customer experience as taught by Dupont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, and Dupont teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 2 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather does not explicitly disclose a method having the limitations of, however,

pre-determined action comprises feedback to customer-relations agents for purposes of improving further outcomes of customer journeys (see; par. [0016], par. [0022], par. [0027], and par. [0055], and par. [0545] of Dupont teaches an action triggered by feedback used to prevent negative outcomes (i.e. improving further outcomes) of the customer).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. .   Additionally, Dupont provides the collecting of data of interactions between parties in order to provide better future determine behavior in order to future situations better and utilizes graphical analysis features and as it is comparable in certain respects to Steiner, Bobak, and Fairweather which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Steiner, Bobak, and Fairweather discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, 

Dupont discloses pre-determined action comprises feedback to customer-relations agents for purposes of improving further outcomes of customer journeys.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, and Fairweather pre-determined action comprises feedback to customer-relations agents for purposes of improving further outcomes of customer journeys as taught by Dupont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, and Dupont teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 18, Steiner in view of Bobak in further view of Fairweather teaches a computer implemented method system for optimizing a customer experience.  Claim 18 recites the same or similar limitations as those addressed above in claims 1 and 3, Claims 18 is therefore rejected for the same reasons as set forth above in claim 1 and 3, except for the following noted exceptions.

wherein said AM formulates a response to said customer based on said result of said algorithmic process (see; par. [0100] of Steiner teaches a response that is enacted based on a predetermined event based on a decision from a modeling).

Steiner does not explicitly disclose the following limitations, however,

a signature file (see; par. [0016] and par. [0155] of Dupont teaches a signature file to store data), and
whereby said customer journey is either altered, terminated or allowed to proceed and the response is further used to provide feedback to the organization (see; Figure 32, Figure 33 of Dupont teaches feedback processor based on behavioral modeling of customer actions).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. .   Additionally, Dupont provides the collecting of data of interactions between parties in order to provide better future determine behavior in order to future situations better and utilizes graphical analysis features and as it is comparable in certain respects to Steiner, Bobak, and Fairweather which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Dupont discloses a signature file, and whereby said customer journey is either altered, terminated or allowed to proceed and the response is further used to provide feedback to the organization.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, and Fairweather a signature file, and whereby said customer journey is either altered, terminated or allowed to proceed and the response is further used to provide feedback to the organization as taught by Dupont since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, and Dupont teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 2, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 20, see discussion of claim 19 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 20 

	Referring to Claim 21, see discussion of claim 20 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 21 recites the same or similar limitations as those addressed above in claim 10, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 23, see discussion of claim 19 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 23 recites the same or similar limitations as those addressed above in claim 7, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 24, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 24 recites the same or similar limitations as those addressed above in claim 3, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 25, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 25 recites the same or similar limitations as those addressed above in claim 4, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 26, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 26 recites the same or similar limitations as those addressed above in claim 7, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Referring to Claim 27, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 27 recites the same or similar limitations as those addressed above in claim 6, Claim 27 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 29, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 29 recites the same or similar limitations as those addressed above in claim 9, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 30, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 30 recites the same or similar limitations as those addressed above in claim 10, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 31, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 31 .


Claims 8, 22, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al. (U.S. Patent Publication 2015/0350440 A1) (hereafter Steiner) in view of BOBAK et al. (U.S. Patent Publication 2009/0171704 A1) (hereafter Bobak) in further view of Fairweather (U.S. Patent Publication 2007/0112714 A1) in further view Dupont et al. (U.S. Patent Publication 2012/0137367 A1) (hereafter Dupont) in further view of LESANDRO et al. (U.S. Patent Publication 2012/0054095 A1) (hereafter Lesandro).

	Referring to Claim 8, see discussion of claim 2 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather in further view of Dupont does not explicitly disclose a method having the limitations of, however,

Lesandro teaches pre-determined action is a call for the intervention by a customer service representative (see; par. [0418] of Lesandro teaches the identifying, understanding, and monitoring customers and determining if further review or intervention is required associated with the specific situation (i.e. pre-determined action)).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches 

Steiner, Bobak, Fairweather, and Dupont discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, Fairweather, and Dupont fails to disclose pre-determined action is a call for the intervention by a customer service representative.

Lesandro discloses pre-determined action is a call for the intervention by a customer service representative.




	Referring to Claim 22, see discussion of claim 21 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather in further view of Dupont does not explicitly disclose a method having the limitations of, however,

Lesandro teaches an unsatisfactory customer journey is represented as a terminated ESI data file wherein said termination corresponds to a customer exiting a channel without achieving a satisfactory result (see; par. [0166], and par. [1072]-[1075] of Lesandro teaches determining an unresolved customer process is ended based on the complete journey and not completing the function).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct 

Steiner, Bobak, Fairweather, and Dupont discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, Fairweather, and Dupont fails to disclose an unsatisfactory customer journey is represented as a terminated ESI data file wherein said termination corresponds to a customer exiting a channel without achieving a satisfactory result.

Lesandro discloses an unsatisfactory customer journey is represented as a terminated ESI data file wherein said termination corresponds to a customer exiting a channel without achieving a satisfactory result.




	Referring to Claim 28, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above Claim 28 recites the same or similar limitations as those addressed above in claim 8, Claim 28 is therefore rejected for the same or similar limitations as set forth above in claim 8.


Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al. (U.S. Patent Publication 2015/0350440 A1) (hereafter Steiner) in view of BOBAK et al. (U.S. Patent Publication 2009/0171704 A1) (hereafter Bobak) in further view of Fairweather (U.S. Patent Publication 2007/0112714 A1) in further view Dupont et al. (U.S. Patent Publication 2012/0137367 A1) (hereafter Dupont) in further view of Bowman-Amuah (U.S. Patent 6,477,580 B1).

	Referring to Claim 32, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in 

Bowman-Amuah teaches CPU is further configured to analyze the signature file either statistically or deterministically to detect underlying organizational problems that may be a common factor discovered in the signature structures (see; col. 53, lines (25-33), col. 157, lines (15-20), col. 176, lines (49-58), and col. 298, lines (46-54) of Bowman-Amuah teaches analyze stored data and provide a statistical analysis in order to determine problems as well as problems including taking into account organizational issues).

The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. .   Additionally, Dupont provides the collecting of data of interactions between parties in order to provide better future determine behavior in order to future situations better and utilizes graphical analysis features and as it is comparable in certain respects to Steiner, Bobak, and Fairweather which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is 

Steiner, Bobak, Fairweather, and Dupont discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, Fairweather, and Dupont fails to disclose the CPU is further configured to analyze the signature file either statistically or deterministically to detect underlying organizational problems that may be a common factor discovered in the signature structures.

Bowman-Amuah discloses CPU is further configured to analyze the signature file either statistically or deterministically to detect underlying organizational problems that may be a common factor discovered in the signature structures.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, Fairweather, and Dupont the CPU is further configured to analyze the signature file either statistically or deterministically to detect underlying organizational problems that may be a common factor discovered in the signature structures as taught by Bowman-Amuah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, Dupont, and Bowman-Amuah teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


Referring to Claim 33, see discussion of claim 18 above, while Steiner in view of Bobak in further view of Fairweather in further view of Dupont teaches the method above, Steiner in view of Bobak in further view of Fairweather in further view of Dupont does not explicitly disclose a method having the limitations of, however,

Bowman-Amuah teaches CPU is further configured to analyze the signature file either statistically or deterministically to determine correlations that may exist between said signatures and subsequent customer behaviors (see; col. 53, lines (25-33), col. 157, lines (15-20), col. 176, lines (49-58), 295, lines (32-49) and col. 298, lines (46-54) of Bowman-Amuah teaches analyze stored data and provide a statistical analysis in order to determine problems as well as problems including customer information).
	
The Examiner notes that Steiner teaches similar to the instant application the collecting and storing of interactions of a contact center and customers. Specifically, Steiner uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected and as it comparable in certain respects to the instant application collects customer information and stores it to better utilize the experiences for future experiences and it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Bobak teaches management based on computing dynamic adjusted discrete phase of event correlation respects to Steiner which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Fairweather provides the collecting of and managing of data including customer information in order to provide better for better future interactions and as it is comparable in certain respects to Steiner and Bobak which uses collects interaction data and stores in a time sequenced graphical construct to better utilize the data collected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. .   Additionally, Dupont provides the collecting of data of interactions between parties in order to provide better future determine behavior in order to future situations better and utilizes graphical analysis features and as it is comparable in certain respects to Steiner, Bobak, and Fairweather 

Steiner, Bobak, Fairweather, and Dupont discloses the collecting of interaction data and storing it in a time sequenced graphical construct to better utilize the data collected.  However, Steiner, Bobak, Fairweather, and Dupont fails to disclose CPU is further configured to analyze the signature file either statistically or deterministically to determine correlations that may exist between said signatures and subsequent customer behaviors.

Bowman-Amuah discloses CPU is further configured to analyze the signature file either statistically or deterministically to determine correlations that may exist between said signatures and subsequent customer behaviors.

It would be obvious to one of ordinary skill in the art to include in the information management (system/method/apparatus) of Steiner, Bobak, Fairweather, and Dupont the CPU is further configured to analyze the signature file either statistically or deterministically to determine correlations that may exist between said signatures and subsequent customer behaviors as taught by Bowman-Amuah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steiner, Bobak, Fairweather, Dupont, and Bowman-Amuah teach the collecting of data in preparation to use it for future interactions and they do not contradict or diminish the other alone or when combined.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623